Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT AND OMNIBUS AMENDMENT OF LOAN DOCUMENTS

This SECOND AMENDMENT TO CREDIT AGREEMENT AND OMNIBUS AMENDMENT OF LOAN
DOCUMENTS (this “Second Amendment”) dated as of January     , 2012, is by and
between Gladstone Commercial Limited Partnership, a Delaware limited partnership
(the “Borrower”), Gladstone Commercial Corporation, a Maryland corporation (the
“Parent Guarantor”) and Capital One, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

RECITALS

WHEREAS, the Borrower, the Administrative Agent and Branch Banking and Trust
Company entered into a Credit Agreement dated December 28, 2010 (the “Original
Credit Agreement”), which was amended by that certain First Amendment to Credit
Agreement dated as of December 6, 2011 to release one of the Borrowing Base
Properties (as further amended, modified, supplement or restated from time to
time, the “Credit Agreement”); and

WHEREAS, Section 2.12 of the Credit Agreement permitted Borrower to request
increases to the aggregate amount of the Commitments, which Borrower has
exercised; and

WHEREAS, Citizens Bank of Pennsylvania is willing to join the Credit Agreement
as a Lender and to lend to Borrower up to $25,000,000 above the existing
Commitments and Borrower shall make a Revolving Note for Citizens Bank of
Pennsylvania dated as of the date hereof (the “Additional Note”);

WHEREAS, the parties are executing this Second Amendment to (i) reflect the
increase in the aggregate Commitment and Commitment Amounts of the Lenders;
(ii) modify the other Loan Documents (other than the Mortgages which shall be
accomplished by separate agreements) to reflect the aggregate increased
Commitment, as more particularly set forth below.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Recitals; Capitalized Terms. The recitals set forth above are incorporated
herein by reference as if full set forth in the body of this Second Amendment.
Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Credit Agreement.

2. Modifications to Credit Agreement.

(a) The definition of “Agreement” shall hereafter mean the Original Credit
Agreement, as amended by the First Amendment to Credit Agreement dated
December 6, 2011, as further amended by this Second Amendment.

(b) The definition of “Issuing Bank” shall be deleted and the following shall be
substituted therefor: “Issuing Bank” means Capital One, N.A., Branch Banking and
Trust Company and Citizens Bank of Pennsylvania, each in its capacity as the
issuer of Letters of Credit pursuant to Section 2.4.



--------------------------------------------------------------------------------

(c) The definition of “Loan Document” shall hereafter mean each document or
instrument executed and delivered by a Loan Party in connection with or relating
to the Agreement (as defined herein) taking into account the Additional Note,
this Second Amendment and each amendment to a Mortgage.

(d) The definition of “Maximum Revolving Loan Amount” shall be deleted and the
following shall be substituted therefor: “Maximum Revolving Loan Amount” means
Seventy-five Million Dollars ($75,000,000.00).

(e) Schedules I, 1.1(b), 2.2(m), 6.1(b), 6.1(f), and 6.1(g) to the Credit
Agreement shall be deleted and the Schedules I, 1.1(b), 2.2(m), 6.1(b), 6.1(f),
and 6.1(g) attached to this Second Amendment shall be substituted therefor.

3. Modifications to Membership Interest Pledge Agreements.

(a) The definition of “Loan” in the Recitals for that certain Pledge of
Membership Interests and Security Agreement between Borrower and Administrative
Agent dated as of December 28, 2010 relating to the membership interests of C08
Fridley MN LLC shall be amended to reflect that the principal amount of the Loan
has been increased to Seventy-five Million Dollars ($75,000,000.00).

(b) The definition of “Loan” in the Recitals for that certain Pledge of
Membership Interests and Security Agreement between Borrower and Administrative
Agent dated as of December 28, 2010 relating to the membership interests of
CMS06-3 LLC shall be amended to reflect that the principal amount of the Loan
has been increased to Seventy-five Million Dollars ($75,000,000.00).

(c) The definition of “Loan” in the Recitals for that certain Pledge of
Membership Interests and Security Agreement between Borrower and Administrative
Agent dated as of December 28, 2010 relating to the membership interests of EI07
Tewksbury MA LLC shall be amended to reflect that the principal amount of the
Loan has been increased to Seventy-five Million Dollars ($75,000,000.00).

(d) The definition of “Loan” in the Recitals for that certain Pledge of
Membership Interests and Security Agreement between Borrower and Administrative
Agent dated as of December 28, 2010 relating to the membership interests of
NJT06 Sterling Heights MI, LLC shall be amended to reflect that the principal
amount of the Loan has been increased to Seventy-five Million Dollars
($75,000,000.00).

(e) The definition of “Loan” in the Recitals for that certain Pledge of
Membership Interests and Security Agreement between Borrower and Administrative
Agent dated as of December 28, 2010 relating to the membership interests of RB08
Concord OH LLC shall be amended to reflect that the principal amount of the Loan
has been increased to Seventy-five Million Dollars ($75,000,000.00).



--------------------------------------------------------------------------------

(f) The definition of “Loan” in the Recitals for that certain Pledge of
Membership Interests and Security Agreement between Borrower and Administrative
Agent dated as of Jun 23, 2011 relating to the membership interests and limited
partnership interests of FS11 Hickory NC, L.P. shall be amended to reflect that
the principal amount of the Loan has been increased to Seventy-five Million
Dollars ($75,000,000.00).

4. Modification to Environmental Indemnity Agreement. The definition of “Loan”
in that certain Environmental Indemnity Agreement shall be amended to reflect
that the principal amount of the Loan has been increased to Seventy-five Million
Dollars ($75,000,000.00).

5. Omnibus Amendments.

(a) All references in the Loan Documents (other than the Mortgages) to the
“Note” are hereby deemed modified and amended to mean and refer to the Revolving
Notes, as supplemented by the Additional Note, and any renewals, extensions or
modifications thereof and all substitutions therefor.

(b) All references in the Loan Documents (other than the Mortgages) to the
“Credit Agreement” are amended to mean and refer to the Agreement as defined
hereinabove, and any amendments, modifications, supplements or restatements
thereof.

(c) All references in the Loan Documents (other than the Mortgages) to the “Loan
Documents” are hereby deemed modified and amended to mean and refer to the Loan
Documents as defined hereinabove, and any amendments, modifications, supplements
or restatements thereof.

6. Representations and Warranties. Borrower and Parent Guarantor represent and
warrant to Lenders as follows:

(a) All of the representations and warranties in the Loan Documents are true and
correct in all material respects on and as of the date hereof as if made on and
as of the date hereof (unless such representation or warranty relates solely to
an earlier date and such representations and warranties shall have been true and
accurate on and as of such earlier date) and shall survive the execution and
delivery of this Second Amendment.

(b) No Event of Default has occurred or exists, or would exist with notice or
lapse of time or both.

7. Full Force and Effect, No Impairment and No Novation. As amended hereby, the
Loan Documents remain in full force and effect and constitutes a valid and
enforceable obligation of the Borrower and Parent Guarantor free from any
defenses, setoffs, claims, counterclaims or causes of action of any kind or
nature whatsoever by any party against the Administrative Agent or any of the
Lenders or any of their respective directors, officers, employees, agents or
attorneys. Nothing in this Second Amendment shall be deemed to or shall in any
manner prejudice or impair any of the Loan Documents or any security granted or
held by Lender for the Loan or the original priority of the Member Interest
Pledges, the lien of the Mortgages or any of the other Loan Documents. This
Agreement shall not be deemed to be nor shall it constitute, any alienation,
waiver, annulment or variation of the lien and encumbrance of



--------------------------------------------------------------------------------

the Member Interest Pledges, the Mortgages or any of the other Loan Documents or
the terms and conditions of or any rights, powers or remedies under such
documents, except as expressly set forth herein. The execution and delivery of
this Second Amendment shall not constitute a novation of the Loan.

8. Ratification. Except as expressly set forth herein, all of the terms and
conditions of the Loan Documents shall remain unmodified and in full force and
effect and Borrower and Parent Guarantor hereby confirm and ratify all such
documents and will perform and comply with the terms and conditions thereof, as
modified and amended hereby.

9. Reaffirmation by Guarantors. Parent Guarantor and Subsidiary Guarantors join
in this Second Amendment to consent to the terms hereof and acknowledge and
agree that each of the Guaranty and the Subsidiary Guaranty remains in full
force and effect, and also to ratify and confirm, that as of the date hereof,
there are no claims, set-offs or defenses to the obligations of Parent Guarantor
or Subsidiary Guarantors under the Guaranty or the Subsidiary Guaranty,
respectively.

10. Miscellaneous.

(a) This Second Amendment may be executed in counterparts, and all counterparts
shall constitute but one and the same document.

(b) If any court of competent jurisdiction determines any provision of this
Second Amendment or any of the other Loan Documents to be invalid, illegal or
unenforceable, that portion shall be deemed severed from the rest, which shall
remain in full force and effect as though the invalid, illegal or unenforceable
portion had never been a part of such Loan Document.

(c) This Second Amendment shall be governed by the laws of the State of
Maryland, without regard to the choice of law rules of that State.

(d) The Borrower and Parent Guarantor each has all necessary or other power and
authority to execute, deliver and perform this Second Amendment.

(e) This Second Amendment supersedes any correspondence, negotiations or
discussions concerning the contents of this Second Amendment, whether written or
oral.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their respective duly authorized signatories as of the day and year
first written above.

 

BORROWER: GLADSTONE COMMERCIAL LIMITED PARTNERSHIP By:   GCLP Business Trust II,
its general partner   By:  

 

    Danielle Jones, solely in her     capacity as Trustee, and not in her
individual capacity   By:  

 

    David Gladstone, solely in his     capacity as Trustee, and not in his
individual capacity

 

PARENT GUARANTOR: GLADSTONE COMMERCIAL CORPORATION By:  

 

  Name:   Danielle Jones   Title:   CFO  

[Signatures continue on next page]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: CAPITAL ONE, N.A., a national banking association By:  

 

Name:  

 

Title:  

 

LENDER: CAPITAL ONE, N.A., a national banking association By:  

 

Name:   Frederick H. Denecke Title:   Vice President

[Signatures continue on next page]



--------------------------------------------------------------------------------

LENDERS: BRANCH BANKING AND TRUST COMPANY By:  

 

Name:  

 

Title:  

 

[Signatures continue on next page]



--------------------------------------------------------------------------------

LENDERS: CITIZENS BANK OF PENNSYLVANIA By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

JOINDER

TO

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS JOINDER is made and entered into this     day of January, 2012, by and
among Gladstone Commercial Corporation, a Maryland corporation (the “Parent
Guarantor”), Capital One, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and the Subsidiary Guarantors being guarantors of the
Loan (as such term is defined in that certain Credit Agreement dated
December 28, 2010 among Borrower, Parent Guarantor, Lenders and Administrative
Agent, as amended by that certain First Amendment to Credit Agreement dated
December 6, 2011 among Gladstone Commercial Limited Partnership, a Delaware
limited partnership (the “Borrower”), Parent Guarantor and Administrative Agent
and that certain Second Amendment to Credit Agreement and Omnibus Amendment of
Loan Documents dated of even date herewith (the “Second Amendment”).

As of the date hereof, the Parent Guarantor and Subsidiary Guarantors
acknowledge and agree:

1. Reaffirmation of Guaranties. The Guaranty and the Subsidiary Guaranty each
constitutes the valid, legally binding obligation of the Parent Guarantor and
Subsidiary Guarantors, respectively, enforceable against Parent Guarantor and
Subsidiary Guarantors, in accordance with their terms. By their execution
hereof, Parent Guarantor and Subsidiary Guarantors each agrees and acknowledges
that the liability of such Parent Guarantor or Subsidiary Guarantor under their
respective guaranties shall not be diminished in any way by the execution and
delivery of the Second Amendment or by the consummation of any of the
transactions contemplated thereby.

2. Agreements of Guarantors. By their execution hereof, Parent Guarantor and
Subsidiary Guarantors agree to the execution of the Second Amendment and other
documents executed in connection therewith by the Borrower.

3. Defined Terms. All terms used, but not defined herein, shall have the meaning
ascribed them in the Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder to be executed by
their duly authorized parties as of the date first above written.

 

PARENT GUARANTOR: GLADSTONE COMMERCIAL CORPORATION By:  

 

Name:  

 

Title:  

 

 

SUBSIDIARY GUARANTORS: C08 FRIDLEY MN LLC By:   Gladstone Commercial Limited
Partnership, its manager   By:   GCLP Business Trust II, its general partner  
By:  

 

   

Danielle Jones, solely in her capacity

   

as Trustee, and not in her individual capacity

  By:  

 

   

David Gladstone, solely in his capacity

   

as Trustee, and not in his individual capacity

 

10



--------------------------------------------------------------------------------

CMS06-3 LLC By:   Gladstone Commercial Limited Partnership, its manager   By:  
GCLP Business Trust II, its general partner   By:  

 

   

Danielle Jones, solely in her capacity

   

as Trustee, and not in her individual capacity

  By:  

 

   

David Gladstone, solely in his capacity

   

as Trustee, and not in his individual capacity

EI07 TEWKSBURY MA LLC By:   Gladstone Commercial Limited Partnership, its
manager   By:   GCLP Business Trust II, its general partner   By:  

 

   

Danielle Jones, solely in her capacity

   

as Trustee, and not in her individual capacity

  By:  

 

   

David Gladstone, solely in his capacity

   

as Trustee, and not in his individual capacity

 

11



--------------------------------------------------------------------------------

NJT06 STERLING HEIGHTS MI LLC By:   Gladstone Commercial Limited Partnership,
its manager   By:   GCLP Business Trust II, its general partner   By:  

 

   

Danielle Jones, solely in her capacity

   

as Trustee, and not in her individual capacity

  By:  

 

   

David Gladstone, solely in his capacity

   

as Trustee, and not in his individual capacity

RB08 CONCORD OH LLC By:   Gladstone Commercial Limited Partnership, its manager
  By:   GCLP Business Trust II, its general partner   By:  

 

   

Danielle Jones, solely in her capacity

   

as Trustee, and not in her individual capacity

  By:  

 

   

David Gladstone, solely in his capacity

   

as Trustee, and not in his individual capacity

 

12



--------------------------------------------------------------------------------

FS11 HICKORY NC, L.P. By:   FS11 Hickory NC GP LLC, its General Partner   By:  
Gladstone Commercial Limited Partnership, its Manager     By:   GCLP Business
Trust II, its General Partner   By:  

 

    Danielle Jones, solely in her capacity    

as Trustee, and not in her individual capacity

  By:  

 

    David Gladstone, solely in his capacity    

as Trustee, and not in his individual capacity

CBP11 GREEN TREE PA, L.P. By:   CBP11 Green Tree PA GP LLC, its General Partner
  By:   Gladstone Commercial Limited Partnership, its Manager     By:   GCLP
Business Trust II, its General Partner   By:  

 

    Danielle Jones, solely in her capacity    

as Trustee, and not in her individual capacity

  By:  

 

    David Gladstone, solely in his capacity    

as Trustee, and not in his individual capacity

 

13



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT FOR
ITSELF AND FOR THE LENDERS:
CAPITAL ONE, N.A., a national banking
association

By:  

 

Name:  

 

Title:  

 

 

14



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

Lender

   Commitment
Amount  

Capital One, N.A.

   $ 35,000,000   

Branch Banking and Trust Company

   $ 15,000,000   

Citizens Bank of Pennsylvania

   $ 25,000,000   

TOTAL

   $ 75,000,000   